Citation Nr: 0325157	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-06 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the service connected 
left knee disability, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1969.

This appeal arises from a December 1998 rating decision of 
the Cleveland, Ohio Regional Office (RO).  The veteran 
presented testimony at an April 2003 videoconference hearing.

The Board notes that the issues of entitlement to service 
connection for post-traumatic stress disorder and whether new 
and material evidence sufficient to reopen a claim of service 
connection for a back disability secondary to the service 
connected left knee disability have been raised; however, as 
those issues have not been developed or certified on appeal, 
they are referred to the RO for appropriate consideration.


REMAND

The veteran contends that a higher evaluation is warranted 
for his service connected left knee due to increased symptoms 
to include constant pain, weakness, soreness, limitation of 
motion (especially with use of the knee) and some 
instability. The veteran further contends that not all of his 
treatment records have been obtained and that his recent VA 
rating examination was inadequate.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that, in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  In this case, although the veteran has 
complained of increased symptoms to include limitation of 
motion of the left knee with use, the medical record does not 
include the degree, if any, of the additional loss of range 
of motion of the left knee with use or during flare-ups.  

Accordingly, the veteran should be afforded a VA orthopedic 
examination of the left knee that fully addresses the nature 
and extent of current disability as well as the factors 
mandated in DeLuca.  

VA must also obtain a Social Security Administration (SSA) 
decision regarding a claim for disability benefits as well as 
all medical records upon which a decision was based.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  In this case, 
the record shows that the veteran is in receipt of SSA 
disability benefits; however, the SSA decision and the 
medical records upon which the decision was based have not 
been obtained.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The claims folder should be reviewed to ensure 
that all notification and development required by 
the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, it should be ensured 
that the new notification requirements and 
development procedures found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) are 
satisfied to the extent required by law.  In this 
regard, all treatment records since 1997 relative 
to the left knee should be obtained to include all 
available records from VA outpatient clinics in 
Toledo, Anchorage, Cleveland and Key West; the Ann 
Arbor VAMC; and from the veteran's private 
physician, Dr. Morse.  Once obtained, all records 
must be permanently associated with the claims 
folder.

2.  All necessary steps should be undertaken to 
obtain legible copies of all SSA decisions relating 
to the veteran's claim for disability benefits as 
well as the medical records upon which such 
decisions were based.

3.  Following completion of the above development, 
the veteran should be scheduled for a VA orthopedic 
examination.  The claims folder must be made 
available to the examiner for review prior to the 
examination.  All necessary diagnostic testing 
should be accomplished.  The examiner should 
provide complete range of motion findings for the 
left knee.  The examiner should indicate whether 
there is any pain, weakened movement, excess 
fatigability, or incoordination on movement of the 
left knee, and whether there is likely to be 
additional range of motion loss of the service-
connected left knee due to any of the following:  
(1) pain on use, including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  (4) 
incoordination.  The above determinations must, if 
feasible, be expressed in the degree of the 
additional range of motion loss due to pain on use 
or during flare-ups.  In addition, the examiner 
should indicate whether there is evidence of 
chronic residuals of left knee replacement surgery 
consisting of severe painful motion or weakness in 
the affected extremity; or whether there is 
evidence of recurrent subluxation or instability of 
the left knee and, if so, whether such disability 
is slight, moderate or severe in degree.

4.  When the above development has been completed, 
and any additional development accomplished as may 
be indicated as a result of the actions taken 
above, the claim should be re-adjudicated.  If the 
benefit sought remains denied, a supplemental 
statement of the case (SSOC) should be issued, and 
the veteran and his representative should be 
afforded an opportunity to respond before the case 
is returned to the Board for further appellate 
review.  The SSOC must contain notice of all 
relevant actions taken on the claim, including a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  Additionally, if 
the veteran does not appear for a scheduled 
examination, the SSOC should specifically refer to 
38 C.F.R. § 3.655 (2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


